 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL COREY SLAUGHTER,                           Case No. 1:05-cv-00922-DAD
12                      Petitioner,                     DEATH PENALTY CASE
13          v.                                          ORDER GRANTING PETITIONER’S
                                                        UNOPPOSED MOTION FOR SEVENTH
14   RON DAVIS, Warden of San Quentin                   EXTENSION OF TIME TO FILE REPLY
     State Prison,                                      MEMORANDUM
15                                                      (Doc. No. 136)
                        Respondent.
16                                                      ORDER FURTHER MODIFYING
                                                        SCHEDULING ORDER
17                                                      (Doc. No. 109)
18

19

20          Before the court is a motion brought by petitioner, through counsel Assistant Federal

21   Defenders Jennifer Mann and Kelly Culshaw, to extend the deadline for filing the reply to

22   respondent’s memorandum of points and authorities in opposition to the second amended petition

23   for writ of habeas corpus from November 29, 2019 to February 27, 2020. This extension of time,

24   petitioner’s seventh, is necessary due to counsel’s responsibilities in other matters.

25          Counsel represent that counsel for respondent, Deputy Attorney General Ryan McCarroll,

26   does not oppose the requested extension.

27          The court finds good cause to grant the instant motion and thereupon further modify the

28   court’s scheduling order in this case.
                                                       1
 1        Accordingly,

 2        1.    Petitioner’s unopposed motion for seventh extension of time to file the reply to

 3              respondent’s memorandum of points and authorities in opposition to the second

 4              amended petition for writ of habeas corpus is granted to and including February

 5              27, 2020.

 6        2.    Petitioner shall file any motion for discovery, expansion of the record and/or

 7              evidentiary hearing by not later than August 31, 2020. Respondent shall file any

 8              opposition by not later than November 2, 2020. Petitioner shall file any reply by

 9              not later than January 4, 2021.

10        3.    In all other regards the May 27, 2015 scheduling order shall continue in full force.

11   IT IS SO ORDERED.
12
       Dated:   November 21, 2019
13                                                    UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
